Detailed Action
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.

         Response to Arguments 
2.         This action is in response to the communication filed on 04/08/22. Applicant’s arguments regarding amended limitations have been considered, however they are not persuasive. Deeno discloses the amended limitation “sending, to the base station via the PCell and based on the trigger, a second message comprising information indicating the SCell beam failure and a preferred candidate beam associated with a SCell (para 0087; the WTRU may perform beam failure monitoring on a serving cell of gNB. In the event of a beam failure, the WTRU may perform candidate beam identification and selection. The WTRU may perform beam recovery resource selection for the selected candidate beam. The WTRU may send a beam recovery request message to the gNB, and may indicate the selected candidate beam). 
	
Allowable Subject Matter
                        3.         Claims 8, 17 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome claim objection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.        
Prior art of record Deenoo (US 2020/0374960, hereinafter Deeno) in view of Liu (US 2021/0021321) does not explicitly disclose or render obvious the claimed limitations including “receiving, from the base station via the PCell, a downlink indication that control channel
resources corresponding to the SCell are activated for beam recovery; receiving, from the base station via the SCell, a physical downlink control channel (PDCCH) order based on the downlink indication; performing a random access channel (RACH) procedure in response to the PDCCH order; and determining an uplink beam associated with the SCell based on the RACH procedure.” when considered as a whole along with other limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.         Claims 1 –7, 10, 13 – 16, 22 – 24, and 29 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo (US 2020/0374960, hereinafter Deeno) in view of Liu (US 2021/0021321).
  	With regards to claims 1, 13, 22, and 29, Deenoo teaches of a method of wireless communication at a user equipment (UE), comprising of detecting a secondary cell (SCell) beam failure; ¶ [0003] A WTRU may monitor for beam failure on a secondary cell (Scell). The WTRU may detect a beam failure of a first beam associated with the Scell and may select a candidate beam associated with the Scell. sending, to a base station via a primary cell (PCell), a scheduling request (SR) in response to detection of the SCell beam failure; ¶ [0125] In an example, the WTRU may be configured to transmit the beam recovery request sequence on time and frequency resources configured for PUCCH and/or SRS transmissions. The network may detect a beam recovery request sequence when receiving the beam recovery request sequence on those resources (e.g., where PUCCH and/or SRS are normally received). In another example, a WTRU may be configured to transmit a signal using a waveform and/or modulation dedicated for beam recovery request signals. The signal may be transmitted using a resource configured for scheduling request (SR) transmission on a PUCCH beam within the PUCCH beam set; sending a second message, to the base station via the PCell and based on the first message, comprising information indicating the SCell beam failure; ¶[0003] The WTRU may determine an uplink (UL) resource in a primary cell (SpCell) as a function of the SCell and the selected candidate beam associated with the Scell, and transmit, using the selected SpCell UL resource, a medium access control (MAC) control element (CE) including at least an indication of Scell beam failure and an identification of the selected candidate beam associate with the Scell [i.e.a second message] and a preferred candidate beam associated with a SCell (para 0087; the WTRU may perform beam failure monitoring on a serving cell of gNB. In the event of a beam failure, the WTRU may perform candidate beam identification and selection. The WTRU may perform beam recovery resource selection for the selected candidate beam. The WTRU may send a beam recovery request message to the gNB, and may indicate the selected candidate beam). 
Deenoo teaches the invention substantially as recited above. 
Deenoo does not explicitly disclsoe to receive from the base station a first message including one of an uplink (UL) a trigger for an UL report;
Liu in the same field of endeavor teaches in ¶[0038] In an embodiment, the method may further include: prior to transmitting the beam failure report: transmitting to the network device a PUCCH Scheduling Request (SR) for requesting an uplink grant for transmission of the beam failure report; Liu teaches where the SR is specifically for a grant for a beam failure report.  So in this case the grant is a trigger for an UL report of SCell beam failure.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Deenoo, One would have been motivated to modify Deenoo in this manner so a dialog can be set up with the base station to format the second message to send to the base station via the PCell and based on the first message with information indicating the SCell beam failure.	
With regards to Claim 2, Deenoo teaches where the second message comprises one of a medium access control- control element (MAC-CE) or the UL report; ¶[0003] The WTRU may determine an uplink (UL) resource in a primary cell (SpCell) as a function of the SCell and the selected candidate beam associated with the Scell, and transmit, using the selected SpCell UL resource, a medium access control (MAC) control element (CE) including at least an indication of Scell beam failure and an identification of the selected candidate beam associate with the Scell.
With regards to Claims 3, 23, Deenoo teaches of receiving, from the base station via the PCell, a control resource set (CORESET) transmission configuration indicator (TCI) state activation signal for the preferred candidate beam associated with the SCell; ¶[0148] For example, the WTRU may receive a full configuration for a first set of beams (e.g., a cell-specific beam set) for a primary or default beam set. The primary or default beam set may correspond to a default bandwidth, frequency location, CORESET and/or more generally to a default set of physical resources for the cell. The default set of physical resources for the cell may correspond to the resources applicable for a WTRU in RRC IDLE mode and/or used for an initial access to the cell. and determining, based on the CORESET TCI state activation signal, a control channel associated with the preferred candidate beam for communicating with the base station. ¶ [0133] The WTRU may be configured with procedures to handle a beam recovery request response. For example, if the WTRU transmits a beam recovery request, the WTRU may be configured to monitor a control channel search space and/or CORESET for a response from the network. For example, the search space and/or CORESET may be a default, pre-configured, or common search space, or a group common control channel. In an example, the search space may be a function of the candidate [i.e. preferred/ beam and/or the beam recovery resource used by the WTRU. The control channel search space may be a function of WTRU identity (e.g., C-RNTI).
With regards to Claims 4, 15, Deenoo teaches where the CORESET TCI state activation signal indicates that resources for the control channel associated with the preferred candidate beam have been activated by the base station; ¶ [0133] For example, if the WTRU transmits a beam recovery request, the WTRU may be configured to monitor a control channel search space and/or CORESET for a response from the network. For example, the search space and/or CORESET may be a default, pre-configured, or common search space, or a group common control channel. In an example, the search space may be a function of the candidate [i.e. preferred/ beam and/or the beam recovery resource used by the WTRU. The control channel search space may be a function of WTRU identity (e.g., C-RNTI).
With regards to Claim 5, Deenoo teaches where the control channel is used for both uplink and downlink control transmissions; ¶ [0247] For a preamble transmission in the Scell, the WTRU may be configured to receive two RARs: one from the SpCell, and another from the Scell. The WTRU may be configured to verify whether both UL and DL Scell beams are recovered successfully, or whether only the Scell DL beam is recovered successfully.
With regards to Claims 6, 16, and 30, Deenoo teaches of receiving, from the base station via the PCell, a control resource set (CORESET) transmission configuration indicator (TCI) state activation signal indicating activation of a set of resources associated with the SCell; ¶[0148] The WTRU may receive a full configuration which may include values for all applicable parameters for the concerned beams and/or beam sets. For example, the WTRU may receive a full configuration for a first set of beams (e.g., a cell-specific beam set) for a primary or default beam set. The primary or default beam set may correspond to a default bandwidth, frequency location, CORESET and/or more generally to a default set of physical resources for the cell and determining a downlink beam associated with the SCell based on the set of resources associated with the SCell. ¶[0003] The WTRU may verify that the DL QCL reference matches with the candidate beam associated with the Scell. The WTRU may transmit a random access preamble on the SCell using the selected QCL reference and the selected candidate beam, and may receive a first random access response (RAR) on the selected candidate beam on the Scell.
With regards to Claims 7 and 31, Deenoo teaches where the CORESET TCI state activation signal indicates the set resources associated with the SCell. ¶[0133] For example, the search space and/or CORESET may be a default, pre-configured, or common search space, or a group common control channel. In an example, the search space may be a function of the candidate beam and/or the beam recovery resource used by the WTRU. The control channel search space may be a function of WTRU identity (e.g., C-RNTI).
With regards to Claim 10, Deenoo teaches where the UF communicates with the PCell using a sub-6 GHz frequency band and communicates with the SCell using a Millimeter Wave (mmW) frequency band; ¶[0218] A WTRU may be configured with two or more component carriers, and beamforming may be applied to at least one of the component carriers. In such cases, a WTRU may perform methods for multi-carrier beam failure recovery (BFR). For example, a WTRU may be configured with a low frequency primary cell (PCell) and a high frequency secondary cell (Scell). For example, low frequency may refer to carriers below 6 GHz.
With regards to Claim 14, Deenoo teaches of transmitting, from the PCell, a control resource set (CORESET) transmission configuration indicator (TCI) state activation signal for the preferred candidate beam associated with the SCell.; ¶[0148] For example, the WTRU may receive a full configuration for a first set of beams (e.g., a cell-specific beam set) for a primary or default beam set. The primary or default beam set may correspond to a default bandwidth, frequency location, CORESET and/or more generally to a default set of physical resources for the cell. The default set of physical resources for the cell may correspond to the resources applicable for a WTRU in RRC IDLE mode and/or used for an initial access to the cell. ¶[0087]  The gNB 202 may send a beam recovery response message 214 to the WTRU 201 to confirm usage of the selected beam. The WTRU 201 may apply configuration for the selected beam, 216 so that the WTRU 201 may communicate with the gNB 202 using the selected beam. 
With regards to Claim 24, Deenoo teaches of where the at least one processor is further configured to receive, from the base station via the PCell, a control resource set (CORESET) transmission configuration indicator (TCI) state activation signal indicating activation of a set of resources associated with the SCell; and determine a downlink beam associated with the SCell based on the set of resources associated with the SCell; ¶[0003] A WTRU may monitor for beam failure on a secondary cell (Scell). The WTRU may detect a beam failure of a first beam associated with the Scell and may select a candidate beam associated with the Scell. The WTRU may determine an uplink (UL) resource in a primary cell (SpCell) as a function of the SCell and the selected candidate beam associated with the Scell, and transmit, using the selected SpCell UL resource, a medium access control (MAC) control element (CE) including at least an indication of Scell beam failure and an identification of the selected candidate beam associate with the Scell. The WTRU may receive an Scell beam failure indication response via a control channel associated with the SpCell, wherein the Scell beam failure indication response indicates at least an SCell index and a downlink (DL) quasi co-location (QCL) reference associated with the Scell.
With regards to Claims 32, Deenoo wherein the at least one processor is further configured to: transmit, via a downlink control channel associated with the SCell, a physical downlink control channel (PDCCH) order; ¶[0128] The network may send a beam switching command containing a DCI field indicating the new serving beam identity information in all beams of the PDCCH monitoring set so that the WTRU may be able to detect multiple identical beam switching commands to indicate the same new serving beam for the purpose of switching.
receive, via the SCell, a random access channel (RACH) message in response to the PDCCH order, wherein an uplink beam associated with the SCell is determined by the UE based on a RACH procedure with the SCell. ¶0167] The WTRU may inform the network via any suitable indication/signaling of whether one or more specific UL grants will be used or not by the WTRU (e.g., prior to the timing of the UL resource), or was previously used or not by the WTRU (e.g., following beam recovery). For example, the indication may be sent by the WTRU using any of the following signaling: PUCCH on a current beam or candidate beam; RACH on the current beam or candidate beam; MAC CE (e.g., with another UL transport block, where the indication may apply to a future UL grant that is already pending at the time of a previous UL transmission

5.	Claims 9, 18 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo/Liu in view of Wilson et al. (US 2018/0302917, hereinafter Wilson).
With regards to Claims 9, Deenoo teaches where the RACH procedure is performed based on the set of resources associated with the SCell; ¶[0168]  In another example, the WTRU may send multiple indications on one or more candidate UL beams for each of the UL grants which are unused during the beam recovery procedure. Such indications may be sent on a PUCCH-like channel on the candidate beam or using a RACH transmission (e.g., a dedicated preamble).
Deenoo/Liu does note explicitly disclose transmitting a confirmation message to the UE, where the uplink beam associated with the SCell is determined by the UE based on the confirmation message from the base station.
Wilson in the same field of endeavor teaches in ¶ [0076] Operations 900 begin, at 902, by selecting a scheduling request ( SR) resource, from multiple scheduling request ( SR) resources configured for the UE, for requesting an uplink grant from a base station for sending traffic, wherein the selection is based on a parameter of the traffic. At 904, the UE sends the SR using the selected SR resource.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Deenoo. One would have been motivated to modify Deenoo in this manner so one can confirm that the RACH procedure is performed based on the set of resources associated with the SCell.
With regards to Claims 18 and 33, Deenoo discloses the invention substantially as recited above. Deno teaches where the RACH procedure is performed based on the set of resources associated with the SCell; ¶[0168]  In another example, the WTRU may send multiple indications on one or more candidate UL beams for each of the UL grants which are unused during the beam recovery procedure. Such indications may be sent on a PUCCH-like channel on the candidate beam or using a RACH transmission (e.g., a dedicated preamble).
Deenoo does not explicitly disclose transmitting a confirmation message to the UE, where the uplink beam associated with the SCell is determined by the UE based on the confirmation message from the base station.
Wilson in the same field of endeavor teaches in ¶ [0076] Operations 900 begin, at 902, by selecting a scheduling request ( SR) resource, from multiple scheduling request ( SR) resources configured for the UE, for requesting an uplink grant from a base station for sending traffic, wherein the selection is based on a parameter of the traffic. At 904, the UE sends the SR using the selected SR resource.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Deenoo.
One would have been motivated to modify Deenoo in this manner so one can confirm that the RACH procedure is performed based on the set of resources associated with the SCell.	

            Conclusion                                        
5.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462